Case: 21-30109     Document: 00515874246          Page: 1    Date Filed: 05/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   May 24, 2021
                                  No. 21-30109                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Junius Lee Roman, Jr.,

                                                            Plaintiff—Appellant,

                                       versus

   Drapper Anthony; Loyce Anthony; Tangala Robertson;
   Iberia Medical Hospital,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 6:20-CV-1083


   Before Clement, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Junius Lee Roman, Jr., a pretrial detainee (jail identification # 004122
   and former Louisiana prisoner # 337840), has filed a motion for leave to
   proceed in forma pauperis (IFP) on appeal from the district court’s dismissal



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30109      Document: 00515874246            Page: 2   Date Filed: 05/24/2021




                                      No. 21-30109


   of his pro se 42 U.S.C. § 1983 complaint as frivolous and for failure to state a
   claim. He is essentially challenging the district court’s certification that his
   appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th
   Cir. 1997); 28 U.S.C. § 1915; Fed. R. App. P. 24(a)(3).
          Roman alleges that he was transported to Iberia Medical Hospital after
   inmate Drapper Anthony attacked him. He maintains that Anthony and his
   relative, Loyce Anthony, bribed a nurse practitioner at the hospital, Tangala
   Robertson, to implant a computer chip into his head while he was
   unconscious. He contends that he has been unable to acquire evidence to
   confirm the existence of the device, which Drapper has used to hack into the
   functions of his nervous system.
          The allegations of Roman are frivolous. See Denton v. Hernandez,
   504 U.S. 25, 32-33 (1992).      Also, Roman has not established that his
   complaint sets forth a facially plausible claim for relief because he has failed
   to allege facts or assert any argument addressing whether the defendants
   acted under color of state law. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);
   Landry v. A-Able Bonding, Inc., 75 F.3d 200, 203-04 (5th Cir. 1996); see also
   Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987). Accordingly, Roman has failed to show that his appeal involves any
   arguably meritorious issues. See Howard v. King, 707 F.2d 215, 220-21
   (5th Cir. 1983). We therefore DENY his IFP motion and DISMISS the
   appeal as frivolous. See Baugh, 117 F.3d at 202 n.24; 5th Cir. R. 42.2.




                                           2